         Case 4:20-cv-01122-BSM Document 13 Filed 12/07/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

RICKY ASHLEY
ADC #099718C                                                                    PLAINTIFF

v.                           CASE NO. 4:20-CV-01122-BSM

RUTH BADER GINSBURG,
U.S. Supreme Court Justice, et al.                                           DEFENDANTS

                                          ORDER

       Ricky Ashley’s motions to proceed in forma pauperis [Doc. Nos. 1, 4] are denied.

Ashley has at least three strikes under the PLRA. See Ashley v. Moody, 4:18-CV-00482 BRW

(E.D. Ark. filed July 25, 2018); Ashley v. Moody, et al., 4:18-CV-00497 BSM (E.D. Ark.

filed July 31, 2018); Ashley v. Moody., et al., 4:18-CV-00498 KGB (E.D. Ark. filed July 31,

2018). Other than the frivolous allegations that defendants attempted to infect him with

Covid-19 and urged him to kill himself, the complaint fails to allege that he is in imminent

danger of serious physical injury. Denton v. Hernandez, 504 U.S. 25, 32-33 (1992);

Vandiver v. Prison Health Services, Inc. 727 F.3d 580, 585 (6th Cir. 2013); See 28 U.S.C.

§ 1915(g). This case is therefore dismissed without prejudice. If Ashley wants to pursue this

case, he has thirty days to pay the filing fee of $402 to the clerk, noting the above style and

case number, along with a motion to reopen this case. This case will be reopened once the

filing fee and the motion have been received.

       Ashley’s motion to appeal in forma pauperis [Doc. No. 9] is denied because it is not

in good faith.
 Case 4:20-cv-01122-BSM Document 13 Filed 12/07/20 Page 2 of 2




IT IS SO ORDERED this 7th day of December, 2020.


                                      _______________________________
                                      UNITED STATES DISTRICT JUDGE
